Citation Nr: 0100819	
Decision Date: 01/11/01    Archive Date: 01/17/01	

DOCKET NO.  95-01 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of a left 
foot injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from September 1966 to June 
1968.  By rating action dated in May 1994 the Department of 
Veterans Affairs (VA) Regional Office Detroit, Michigan, 
denied entitlement to service connection for post-traumatic 
stress disorder.  The veteran appealed from that decision.  
He also appealed from a March 1995 rating action holding that 
new and material evidence had not been submitted to warrant 
reopening a claim of service connection for residuals of a 
left foot injury.  

The case was initially before the Board of Veterans' Appeals 
(Board) in June 1997 when it was remanded for further action.  
The Board noted that service connection for a right foot 
disability had been denied by the Board in April 1995 but 
that the veteran was currently claiming that he incurred a 
left foot disability, although he referred to the same 
inservice incident as the source of the injury.  The Board 
determined that that constituted a new claim for a new 
disability which had to be adjudicated by the regional office 
as such and not on the basis of whether new and material 
evidence had been submitted to reopen the claim.  The Board 
also noted that the veteran had procured service medical 
records not previously associated with the claims file that 
documented an inservice incident relating to his left foot.  
The Board further noted that although the Board had 
previously denied service connection for post-traumatic 
stress disorder, liberalizing legislation made it unnecessary 
for the veteran to submit new evidence to reopen that claim.  

The regional office later denied the veteran's claim for 
service connection for a left foot disability on its merits 
and continued the prior denial of service connection for 
post-traumatic stress disorder.  The case is again before the 
Board for further appellate consideration.  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  An acquired psychiatric disability was not demonstrated 
during the veteran's period of active military service.  

3.  Post-traumatic stress disorder has been consistently 
diagnosed on VA examinations and during periods of VA 
hospitalization from 1993 to 2000.  

4.  There is a reasonable probability that the veteran was 
exposed to events during his service in Vietnam which were 
sufficiently traumatic to constitute a stressor for him.  

5.  The veteran sustained an injury to his left foot during 
active service.  

6.  When the veteran was afforded a VA examination in 
February 2000 a left foot disability was not demonstrated.  


CONCLUSIONS OF LAW

1.  The veteran has post-traumatic stress disorder that was 
incurred in or aggravated during his active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).  

2.  The veteran does not have residuals of a left foot injury 
that were incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303(b) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the veteran has been made aware of 
what evidence was pertinent to his claims and afforded the 
opportunity to submit such.  The regional office has obtained 
extensive relevant medical records and has afforded the 
veteran VA examinations in connection with his claims for 
service connection for post-traumatic stress disorder and 
residuals of a left foot injury.  Accordingly, the Board 
considers that all necessary notice has been furnished and 
that the VA duty to assist the veteran with regard to his 
claims has been fulfilled.  Veterans Claims Assistance Act of 
2000, Pub. L. No.106-475, 114 Stat.2096,____, (2000) (to be 
codified at 38 U.S.C.A. §§ 5103 and 5103A).  

I.  The Claim for Service Connection for Post-Traumatic 
Stress Disorder.

The veteran's service medical records do not reflect any 
complaints or findings regarding a psychiatric disability.  

The veteran's initial claim for VA disability benefits was 
submitted in July 1974.  He referred to various conditions 
including a right foot condition.  The veteran was afforded a 
VA examination in September 1974.  There was no reference to 
a psychiatric disorder.  

In an October 1974 rating action service connection was 
denied for the claimed conditions as was a permanent and 
total disability rating for pension purposes.  

In December 1982 the veteran submitted a claim for service 
connection for post-traumatic stress disorder.  

The veteran was hospitalized by the VA from November 1982 to 
January 1983.  The diagnoses included dysthymic disorder and 
alcohol and drug abuse.  

In June 1983 the veteran submitted a claim for service 
connection for conditions including a nervous condition.  In 
a December 1983 rating action service connection was denied 
for conditions including a psychiatric disability.  The 
veteran appealed from that decision.  

The veteran was afforded a VA psychiatric examination in 
August 1983.  The diagnosis was dysthymic disorder in an 
individual with a history of alcohol and drug abuse.  

In April 1985 the Board of Veterans' Appeals denied 
entitlement to service connection for conditions including an 
acquired psychiatric disorder, including post-traumatic 
stress disorder.  

In June 1991 the veteran again submitted a claim for service 
connection for post-traumatic stress disorder.  

The veteran was hospitalized by the VA during June 1991 and 
the pertinent diagnoses were dysthymic disorder, 
polysubstance abuse, alcohol abuse and passive-aggressive 
personality disorder.  In a September 1991 rating action the 
regional office denied entitlement to service connection for 
post-traumatic stress disorder.  

In November 1993 the veteran again submitted a claim for 
service connection for post-traumatic stress disorder.  

The veteran was hospitalized by the VA from September to 
October 1993 and from October to November 1993.  His 
complaints included flashbacks, nightmares related to Vietnam 
and increased anger.  The diagnoses included post-traumatic 
stress disorder and mixed substance abuse, in remission.  

The veteran testified at a hearing at the regional office in 
July 1994.  He had been attached to the 570th Engineer 
Detachment.  He related that one night they had been struck 
by incoming mortar rounds.  He had been assigned to 
Ban Me Thout and had had guard duty.  During his guard duty 
he had been struck with fragments from mortar rounds on his 
right arm.  Their assignment had been to guard the northwest 
corner of the perimeter next to a rubber plantation and they 
had had to lay down fire for their protection.  He believed 
that he began having noticeable problems from his Vietnam 
experiences during the 1980's.  He had gone to the VA for 
treatment and had been told by the doctor that he was 
suffering from depression due to the stress from being in 
Vietnam.  He was still having nightmares about being attacked 
in Vietnam.  

The veteran was hospitalized by the VA during November and 
December 1994 and in 1995 and 1996 when the diagnoses 
included post-traumatic stress disorder.  He was again 
hospitalized by the VA during January and February 1998 and a 
diagnosis was made of post-traumatic stress disorder.  

In a May 1998 statement a former service associate of the 
veteran related that his wife had saved all of his letters 
from Vietnam so they were similar to a diary of his tour 
there.  They researched the dates of December 31 and January 
1 but there was no mention of having been involved in a 
mortar attack.  He had written that it was a routine day and 
they celebrated the New Year by having a few beers.  He 
stated that the actual Tet offensive was on January 30.  They 
read all his letters from January 1 and thereafter.  He 
thought that there were eight of them including the veteran 
who had been sent to Gia Nghia to erect two buildings.  In 
each of his letters of January 30 through February 9 he wrote 
his wife of the trouble in Ban Me Thout but that they had not 
as yet encountered any problems in Gia Nghia.  His letter 
indicated that they were back in Ban Me Thout on February 10.  
The acquaintance stated that two helicopters had come to get 
them and one of them had a bad oil leak.  If he recalled 
correctly the veteran had been on the helicopter with the 
leak and the acquaintance's helicopter had to fly underneath 
the veteran's helicopter to observe the situation.  His wife 
had not received any letters for the period from February 12 
to February 17.  He assumed that his letters during that time 
had been lost.  During that period of time they had been 
brought back to Ban Me Thout during the Tet offensive and he 
recalled the mortar attack from the rubber plantation.  His 
estimate of when the attack actually occurred had been 
sometime between February 12 and February 17 as his letter of 
February 18 indicated that they were back in Gia Nghia.  

In another May 1998 letter the veteran's acquaintance related 
that during the Tet offensive he was serving with the 570th 
Engineering Detachment in the Central Highlands of South 
Vietnam at locations called Ban Me Thout and Gia Nghia.  
Sometime between February 12 and February 17, 1968, their 
company area at Ban Me Thout was hit with incoming mortar 
shells from the direction of a nearby rubber plantation.  
Their company had been ordered to the perimeter area where 
they returned rifle shots into the area of the rubber 
plantation.  He verified that the veteran and he were serving 
together at that time and that the veteran was with him 
during the mortar attack.  

In June 1998 the U.S. Armed Services Center for Research of 
Unit Records indicated that documents reflected that attacks 
began in Ban Me Thout on January 31, 1968, which was the 
beginning of the Tet offensive.  Their office did not 
maintain 1968 morning reports for the 570th Engineer 
Detachment to be used to verify daily personnel actions such 
as wounded in action, killed in action, missing in action or 
transferred.  Available U.S. Army casualty data did not list 
the veteran as wounded in action.  

Documents were enclosed reflecting that enemy activity at 
Ban Me Thout consisted of major rocket and mortar attacks in 
and around the city to include the air field.  The attacks 
began on the morning of January 31 and continued until the 
7th of February 1968.  

The veteran was afforded a VA psychiatric examination in 
October 1998.  The traumatic stressors that the veteran 
described were those of being under attack with small arms 
and mortar fire and on one occasion being on a helicopter 
that was experiencing engine problems resulting in a near 
crash.  The veteran stated that he was currently angry most 
of the time and had nightmares of the Viet Cong attempting to 
kill him in mortar attacks.  Car backfires precipitated 
flashbacks.  He reported depression and suicidal thoughts.  
Various findings were recorded on mental status examination.  
The diagnosis was post-traumatic stress disorder based on all 
of the veteran's traumatic Vietnam war experiences with 
nightmares, flashbacks and impaired interpersonal 
relationships.  

In July 2000 the regional office service station manager 
asked the psychiatric examiner to review the results of 
examination and relate whether or not a diagnosis of post-
traumatic stress disorder was correct and whether it was 
based on the veteran's recounting of his unverified stressors 
or some other cause.  

In August 2000 the examiner noted that the information from 
the service station manager noted that the information given 
by the veteran was in conflict with information provided by 
his service associate.  He stated that the diagnosis of post-
traumatic stress disorder that he established was based on 
the stressors that the veteran related.  He stated that if 
the stressors could not be validated the diagnosis of post-
traumatic stress disorder could not be sustained in that the 
criteria of appropriate stressors could not be substantiated.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, 
consistent with the circumstances, conditions or hardships of 
such service, not withstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).  

Service connection may be established for post-traumatic 
stress disorder if, during service, the individual was 
exposed to a traumatic event such as actual or threatened 
death or a serious injury and the individual's response 
involved intense fear, helplessness or horror and there are 
other manifestations such as persistently reexperiencing the 
traumatic event, persistent avoidance of stimuli associated 
with the trauma and numbing of general responsiveness and 
persistent symptoms of increased arousal of because of the 
events so as to support the diagnosis.  

In this case, the veteran's service medical records, 
including the report of his examination for separation from 
service do not reflect any complaints or findings regarding a 
psychiatric disability.  Psychiatric disabilities were 
initially medically reported many years following the 
veteran's separation from military service.  

The veteran's acquired psychiatric condition was initially 
diagnosed as dysthymic disorder; however, on more recent VA 
examinations and periods of VA hospitalization the 
psychiatric condition has been diagnosed as post-traumatic 
stress disorder and it has been extensively treated.  The 
veteran has reported stressors during service including 
exposure to rocket and mortar attacks and being aboard a 
helicopter that developed mechanical problems and nearly 
crashed.  

Statements from a service associate of the veteran have 
verified that he and the veteran had been exposed to mortar 
attacks in February 1968 and they had returned rifle fire 
into the area from which the mortar shells appeared to have 
been launched.  He also verified that the veteran had been 
aboard the helicopter that had developed mechanical problems.  
The U.S. Armed Services Center for Research of Unit Records 
in June 1998 also provided documents indicating that major 
rocket and mortar attacks had occurred in and around 
Ban Me Thout from late January to early February 1968.  
Although the dates provided by the U.S. Armed Services Center 
for Research of Unit Records and those provided by the 
veteran's acquaintance varied somewhat, they involved a 
similar period of time and the same type of enemy activity.  

In the Board's opinion, the evidence of record is adequate to 
establish that the inservice stressors described by the 
veteran actually occurred and that the diagnosis of post-
traumatic stress disorder in his case is correct.  
Accordingly, under the circumstances, it follows that 
entitlement to service connection for post-traumatic stress 
disorder is warranted.  38 U.S.C.A. § 1110.  In arriving at 
its decision in this regard the Board has resolved all doubt 
in favor of the veteran.  38 U.S.C.A. § 5107.  

II.  The Claim for Service Connection for Residuals of a Left 
Foot Injury.

The veteran's service medical records provided by the service 
department reflect an entry dated in October with no year 
indicated reflecting that he had dropped a trailer handle on 
his foot on October 21 and sustained a contusion for which he 
was treated for several days by bed rest.  The swelling had 
subsided and he was currently ambulatory.  He was discharged 
to duty.  When he was examined for separation from service in 
June 1968 clinical evaluation of the feet was normal. 

Copies of service medical records furnished by the veteran in 
1995 reflect that on October 21, 1967 he was injured when a 
trailer fell on his left foot.  An x-ray study reportedly 
showed a hairline fracture of the left fourth metatarsal.  An 
ice pack was applied to the foot and he was given medication 
for pain. 

When the veteran was examined by the VA in September 1974 he 
complained of foot pain.  Range of motion of the ankles and 
feet was normal and there was no tenderness or spasm.  The 
diagnoses included arthralgia of the right leg, right ankle 
and right foot.  

When the veteran was examined by the VA in August 1983 he 
reported a history of a fracture of the right foot in 1968 
with a limp due to the residuals of the fracture.  On 
physical examination it was indicated that he limped on the 
right lower extremity.  A diagnosis was made of history of 
fracture of the right foot with residuals.  

In March 1995 the veteran submitted a claim for service 
connection for a left foot disability.  

He submitted a statement by John W. Jacobson, D.P.M., 
indicating that the veteran had initially been treated in his 
office in September 1994 with a chief complaint of pain 
involving the left foot.  The veteran stated that he had had 
the pain since the Vietnam war but the pain had been getting 
worse since his knee surgery.  Examination reflected pain on 
palpation of the left foot.  The veteran was seen on 
subsequent occasions later in 1994 and 1995 for the left foot 
condition.  

When the veteran was hospitalized by the VA during November 
and December 1994 there was some tenderness on the plantar 
surface of both feet and the veteran had difficulty 
ambulating.  The diagnoses included plantar fasciitis.  

When the veteran was hospitalized by the VA during September 
and October 1995 he stated that his left foot and right wrist 
had been injured in Vietnam.  On physical examination there 
was limitation of movement of the left foot.  The diagnoses 
included chronic pain from a left foot fracture in Vietnam.  
When he was hospitalized by the VA in February and March 1996 
the diagnoses included left foot and right wrist pain.  When 
he was hospitalized by the VA during January and February 
1998 the diagnoses included chronic pain of the back and 
extremities.  When he was hospitalized by the VA during May 
and June 1998 pain involving the left foot was diagnosed.  
When he was hospitalized by the VA during the period from 
December 1998 to January 1999 metatarsalgia was diagnosed.  

The veteran was afforded a VA examination for his feet in 
February 2000.  He stated that in 1967 he had sustained an 
injury to the dorsum of his left foot when a heavy object 
fell on the foot.  The veteran currently complained of pain 
involving the left foot.  On physical examination there was 
minimal tenderness of the left foot.  There were no calluses, 
breakdown or unusual shoe wear.  The pulses were present and 
no skin changes were noted.  An X-ray of the left foot was 
negative.  The examiner concluded that the veteran's current 
complaints of pain involving his feet was unlikely to be 
secondary to the injury sustained in service in view of the 
mild nature of the injury.  He stated that in view of the 
negative clinical and X-ray findings he could not explain the 
veteran's subjective complaints of pain.  

The veteran's service medical records reflect that he 
sustained an injury to one of his feet during service when he 
dropped a trailer handle on the foot.  However, after several 
days of bed rest the swelling had subsided and he was 
ambulatory.  He was discharged to duty.  The injury was 
described as a contusion.  When he was examined for 
separation from military service in June 1968 the clinical 
evaluation of the feet was normal.  Copies of service medical 
records provided by the veteran in 1995 reflect an injury to 
his left foot in October 1967 when a trailer fell on the 
foot.  An x-ray study of the foot reportedly showed a 
hairline fracture of the fourth metatarsal.

The veteran has complained of various problems involving both 
of his feet since his separation from military service; 
however, when his feet were most recently examined by the VA 
in February 2000 the X-ray study of the veteran's left foot 
was normal and the examiner indicated that he could not 
explain the veteran's current subjective symptoms of pain 
involving the feet.  He expressed an opinion that due to the 
mild nature of the injury sustained by the veteran during 
service, the veteran's current complaints were unlikely to be 
secondary to the inservice injury.  In the absence of any 
current objective pathology involving the veteran's left 
foot, an evidentiary basis which would warrant entitlement to 
service connection for a chronic left foot disability has not 
been established.  38 U.S.C.A. § 1110.  It appears that the 
inservice injury to the veteran's foot represented an acute 
and transitory disorder that resolved with treatment, leaving 
no residual disability.  Residual disability is necessary 
before service connection may be established.  

The Board has carefully reviewed the entire record with 
regard to the veteran's claim for service connection for a 
chronic left foot disability; however, the Board does not 
find the evidence to be so evenly balanced that there is 
doubt as to any material matter regarding that issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is established.  The appeal is granted to this 
extent.  

Entitlement to service connection for residuals of a left 
foot injury is not established.  To this extent the appeal is 
denied.  



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals







